Citation Nr: 1120192	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's post-traumatic stress disorder.  

2.  Entitlement to an increased disability evaluation for the Veteran's right (major) hand shrapnel fragment wound residuals, currently evaluated as 20 percent disabling, to include entitlement to a separate compensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  The Veteran served in the Republic of Vietnam and was awarded the Air Medal and the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the St. Louis, Missouri, Regional Office (RO) which granted service connection for post-traumatic stress disorder (PTSD); assigned an initial 30 percent evaluation for that disability; increased the evaluation for the Veteran's right (major) hand shrapnel wound residuals from 10 to 20 percent; effectuated the awards as of December 21, 2004; and denied service connection for both chronic bilateral hearing loss disability and chronic tinnitus.  

In March 2009, the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In a statement from the Veteran's friend received by VA in October 2009, it was reported that the Veteran had to retire early from his job from sheet metal working because of pain from the shrapnel wound in his elbow, hand and elbow.  He stated that the Veteran was declared disabled by the Social Security Administration (SSA).  The medical and legal documents pertaining to his application and receipt of benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Additionally, the Veteran reported in a March 27, 2011 statement that he has been referred to a new psychiatrist and that he had an appointment on March 26, 2011.   He stated that the doctor did an evaluation at that time.  The Veteran gave no additional evidence regarding this treatment and the record of this treatment is not in the file.  When VA is put on notice of the existence of medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide information regarding his March 2011 evaluation, and if it is determined that this treatment was from a private examiner, authorization to secure such records must be obtained.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  

If it is determined that the records are for VA treatment, obtain complete records of the Veteran's treatment at the VA medical facility in St. Louis, Missouri from March 2011 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Request all medical and legal documents pertaining to the Veteran's application for and receipt of SSA disability benefits.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  If no records can be found, indicate whether or not the records exist and whether further efforts to obtain the records would be futile.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


